Citation Nr: 1019413	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  07-13 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an initial disability rating higher than 
10 percent for asbestosis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to July 
1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Atlanta Regional Office 
(RO) of the United States Department of Veterans Affairs 
(VA).  In March 2005 and August 2005 rating decisions, the RO 
denied service connection for PTSD.  In a February 2007 
rating decision, the RO granted service connection for 
asbestosis, and assigned a noncompensable disability rating 
effective February 1, 2002.  In a May 2009 rating decision, 
the RO increased the initial disability rating for asbestosis 
to 10 percent effective February 1, 2002.  The Veteran 
continued his appeal, and is seeking an initial rating higher 
than 10 percent.

In December 2009, the Veteran had a Travel Board hearing at 
the RO before the undersigned Veterans Law Judge.

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


FINDINGS OF FACT

1.  From February 1, 2002, to February 10, 2005, the 
Veteran's respiratory disability was manifested by shortness 
of breath on exertion, but did not require daily medication.

2.  From February 11, 2005, the Veteran's respiratory 
disorder has produced shortness of breath on exertion and 
diminished endurance, and requires daily inhalational 
bronchodilator therapy.


CONCLUSIONS OF LAW

1.  Prior to February 11, 2005, asbestosis did not meet the 
criteria for a disability rating higher than 10 percent.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.97, 
Diagnostic Code 6833, 6602 (2009).

2.  From February 11, 2005, a respiratory disorder including 
asbestosis has met the criteria for a 30 percent disability 
rating.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.97, 
Diagnostic Code 6833, 6602.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim for VA benefits.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2009).  
The United States Court of Appeals for Veterans Claims 
(Court) has stated that the requirements apply to all five 
elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the 
timing or content of VCAA notice is harmless, however, if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).

In this case, VCAA notice was provided in letters issued in 
February 2002 and April 2005.  In those letters, the Veteran 
was advised what information and evidence was needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the Veteran, 
and what information and evidence would be obtained by VA.  
In June and October 2008 letters, the Veteran was advised how 
VA determines disability ratings and effective dates.  
October 2008 and March 2009 letters addressed the Veteran's 
claim for a higher rating for his asbestosis.

However, the appeal arises from the initial award of service 
connection.  In Dingess, the Court held that in cases in 
which service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Dingess, 
19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) 
(2008).  Thus, VA's duty to notify in this case has been 
satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 
(2008) (where a party appeals from an original assignment of 
a disability rating, the claim is classified as an original 
claim, rather than as one for an increased rating); see also 
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that 
initial appeals of a disability rating for a service-
connected disability fall under the category of "original 
claims").  

The record reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran, 
including service treatment records, post service treatment 
records, VA examination reports, and hearing transcripts.  

The Veteran was notified and aware of the evidence needed to 
substantiate his claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  The 
Veteran actively participated in the claims process by 
submitting evidence and argument.  Thus, the Veteran was 
provided with a meaningful opportunity to participate in the 
claims process, and he has done so.  Any error in the 
sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication or 
to cause injury to the Veteran.  Therefore, any such error is 
harmless and does not prohibit consideration of that matter 
on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 
Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).


Asbestosis

The Veteran contends that his service-connected asbestosis 
warrants an initial disability rating higher than the 
existing 10 percent rating.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Veteran initially requested service connection for 
asthma, a spot on a lung, and difficulty breathing.  Medical 
records contain various assessments of the Veteran's 
respiratory condition, including small airway dysfunction, 
reactive airway disease, bronchitis, and asbestosis.  When 
the RO granted the Veteran's claim in the February 2007 
rating decision the RO described the service-connected 
disability as "asbestosis, claimed as chronic respiratory 
disability including asthma, bronchitis, breathing 
difficulty, and a spot on the lung."

The VA rating schedule provides for rating asbestosis under a 
General Rating Formula for Interstitial Lung Disease, which 
rates such disease based chiefly on the results of pulmonary 
function tests (PFTs), as follows:

Forced Vital Capacity (FVC) less than 50-
percent predicted, or; Diffusion Capacity 
of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) less 
than 40-percent predicted, or; maximum 
exercise capacity less than 15 ml/kg/min 
oxygen consumption with cardiorespiratory 
limitation, or; cor pulmonale or 
pulmonary hypertension, or; requires 
outpatient oxygen therapy  
........................... 100 percent

FVC of 50- to 64-percent predicted, or; 
DLCO (SB) of 40- to 55-percent predicted, 
or; maximum exercise capacity of 15 to 20 
ml/kg/min oxygen consumption with 
cardiorespiratory limitation  
................... 60 percent

FVC of 65- to 74-percent predicted, or; 
DLCO (SB) of 56- to 65-percent predicted  
........................... 30 percent

FVC of 75- to 80-percent predicted, or; 
DLCO (SB) of 66- to 80-percent predicted  
........................... 10 percent

38 C.F.R. § 4.97, Diagnostic Code 6833 (2009).

The rating schedule provides for evaluating bronchial asthma 
as follows:

FEV-1 less than 40-percent predicted, or; 
FEV-1/FVC less than 40 percent, or; more 
than one attack per week with episodes of 
respiratory failure, or; requires daily 
use of systemic (oral or parenteral) high 
dose corticosteroids or immuno-
suppressive medications
   
.........................................
........................... 100 percent

FEV-1 of 40- to 55-percent predicted, or; 
FEV-1/FVC of 40 to 55 percent, or; at 
least monthly visits to a physician for 
required care of exacerbations, or; 
intermittent (at least three per year) 
courses of systemic (oral or parenteral) 
corticosteroids  ................ 60 
percent

FEV-1 of 56- to 70-percent predicted, or; 
FEV-1/FVC of 56 to 70 percent, or; daily 
inhalational or oral bronchodilator 
therapy, or; inhalational anti-
inflammatory medication  
.............................. 30 percent

FEV-1 of 71- to 80-percent predicted, or; 
FEV-1/FVC of 71 to 80 percent, or; 
intermittent inhalational or oral 
bronchodilator therapy  
.................................. 10 
percent

38 C.F.R. § 4.97, Diagnostic Code 6602 (2009).

The claims file contains records of VA medical treatment of 
the Veteran.  In March 2002 treatment notes, a physician 
reported that January 2000 PFTs had shown evidence of early 
small airway dysfunction, with normal diffusion.  In April 
2001, the Veteran was seen for an illness manifested by fever 
and chest congestion.  Chest x-rays showed mild right-sided 
infiltrates.  A clinician listed impressions of bronchitis 
versus pneumonia.  In August 2001, a CT scan of the chest 
showed multiple bilateral pleural plaques.  In October 2001, 
a clinician listed an impression of asbestosis.  In December 
2001, the Veteran reported a fifteen to twenty year history 
of shortness of breath on exertion.  He was not on any 
medications for his shortness of breath.  He indicated that, 
during his service, he had worked in the hull of a ship, in 
the ship's fuel room, and had stayed in a barracks whose roof 
might have contained asbestos.

In a February 2002 claim, the Veteran sought service 
connection for asthma, a spot on a lung, and difficulty 
breathing.  In January 2003, the Veteran explained that his 
claims regarding bronchitis, asthma, breathing problems, and 
a spot on the lung were largely the same issue.  He stated 
that he began having breathing difficulty during service, and 
that the breathing difficulty had continued through the 
present.  VA treatment notes from February 2005 included an 
impression of reactive airway disease.

Treatment records from 2005 through 2009 show that VA 
physicians have prescribed for the Veteran the bronchodilator 
albuterol, through an inhaler, to address his breathing 
difficulty.  The earliest record showing prescription of 
albuterol is dated February 11, 2005.  From 2005 forward, the 
prescribed use of the albuterol inhaler has been three or 
four times per day.

In a May 2005 statement, the Veteran reported that during 
service he was exposed to asbestos through work in a barracks 
in 1965 and aboard a vessel in 1966, and that he was exposed 
to fuel oil fumes through work aboard a vessel in 1967.

A September 2005 CT scan of the chest showed multiple pleural 
plaques on both sides.  Some of the plaques were calcified.  
The radiologist stated that those findings were consistent 
with known a history of asbestosis.

The Veteran had a VA examination in February 2006.  He 
indicated that he had been exposed to asbestos during 
service, and that he had experienced a chronic cough and 
chest congestion since the 1980s.  On PFTs, FVC was 105 
percent predicted, DLCO (SB) was 94 percent predicted, FEV-1 
was 105 percent predicted, and FEV-1/FVC was 79 percent.  The 
examiner stated that there was evidence consistent with 
asbestos-related pleural disease, but no evidence of 
asbestosis and no physiologic explanation of the Veteran's 
dyspnea.

In VA treatment in August 2006, the Veteran reported ongoing 
shortness of breath, relieved by an inhaler.  In October 
2007, he developed shortness of breath, chest pain, and 
lightheadedness while undergoing PFTs.

In a December 2008 VA medical examination, the Veteran 
reported having a cough with purulent sputum, orthopnea, and 
shortness of breath after walking one city block.  He 
indicated that he had asthmatic attacks yearly, and that he 
needed to visit a physician to control the attacks as often 
as once a month.  He stated that treatment for the condition 
was use of an inhaler every four hours.  He reported that he 
had experienced no episodes of respiratory failure requiring 
respiration assistance from a machine.  He indicated that he 
did not require the use of outpatient oxygen therapy.  At the 
December 2008 examination the Veteran declined to undergo 
PFTs.  He noted that during recent PFTs he had become short 
of breath and had experienced a near syncopal episode.  The 
examiner continued the diagnosis of asbestosis with asthma, 
bronchitis, and a spot on a lung.  The examiner reported that 
the effect of the condition on the Veteran's daily activity 
was that it made him unable to walk for long periods of time 
or work for long periods of time.

In outpatient treatment in February 2009, the Veteran 
reported increased shortness of breath, with difficulty 
breathing on slight exertion.  In April 2009, the Veteran had 
PFTs at the VA Medical Center (VAMC) in Augusta, Georgia.  
The FVC was 85-percent predicted, and the DLCO (SB) was 
76 percent predicted.  The FEV-1 was 88 percent predicted, 
and the FEV-1/FVC was 81 percent.

In the December 2009 Travel Board hearing, the Veteran 
reported that his respiratory disorder made it necessary for 
him to carry his albuterol with him.  He stated that the 
disorder made him unable to walk very far, and made it 
necessary to stop periodically to catch his breath.  He 
indicated that he also had a chronic cough.  

Since February 1, 2002, the effective date of service 
connection of the Veteran's respiratory disability, he has 
had PFTs in 2006 and 2009 that provided results that address 
the criteria considered in the rating schedule.  Those PFT 
results have not shown disability warranting a rating higher 
than 10 percent under Diagnostic Codes 6833 or 6602 (or 
6600).  The medical records show that the Veteran's 
respiratory disorder limits his endurance for activity, and 
that, in recent years, the disorder has been treated with a 
bronchodilator inhaler used several times per day.  That 
treatment meets the criteria for a 30 percent rating under 
Diagnostic Code 6602.  Thus, the record supports a grant of a 
30 percent rating from February 11, 2005, the date when a 
treating practitioner ordered daily bronchodilator therapy.

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
case there are no exceptional or unusual factors with regard 
to the Veteran's asbestosis.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply 
unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology and provides for additional or more 
severe symptoms than currently shown by the evidence; thus, 
his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted. 


ORDER

Prior to February 11, 2005, a disability rating higher than 
10 percent for asbestosis is denied.

From February 11, 2005, a 30 percent disability rating for 
asbestosis is granted, subject to the laws and regulations 
controlling the disbursement of monetary benefits.


REMAND

The Veteran has been diagnosed with PTSD, and VA mental 
health professionals attribute the Veteran's PTSD to the 
traumatic experiences during service that the Veteran has 
reported.  The Veteran served in Vietnam during the Vietnam 
War, but was not assigned to combat duties.  Thus, 
corroborating evidence is necessary to support the occurrence 
of the stressors that the Veteran has reported.  See 
38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

The RO twice contacted the U. S. Department of Defense agency 
that researches military records for corroboration of 
reported events during service.  That agency returned both of 
the requests, indicating that the requests did not contain 
sufficiently specific information about the dates and 
locations of the reported stressors.  In the December 2009 
Travel Board hearing, the Veteran again recounted his 
stressors, and he provided specific facts that may be 
verifiable through searches of military records.  

The Veteran reports that during his Vietnam service, in late 
November or early December 1966, probably between November 28 
and December 5, he left an Auxiliary Personnel Lodging (APL) 
vessel in An Thoi and travelled on an Army Huey helicopter to 
Tan Son Nhut Air Base.  He states that the helicopter came 
under enemy fire, that he feared for his life, and that that 
event was one of his stressors.  He indicates that he 
remained at Tan Son Nhut for a few weeks, beginning in early 
December 1966, while awaiting a transfer to duties outside of 
Vietnam.  He relates that while he was at Tan Son Nhut he was 
given temporary duties in the morgue.  He states that seeing 
and handling combat casualties was another of his stressors.  
He reports that he remembers the name of the first casualty 
he saw, Airman [redacted].

Accordingly, the case is REMANDED for the following action:

1.  Request from the U.S. Army and Joint 
Services Records Research Center (JSRRC) 
or other appropriate facility a search of 
military records to corroborate stressors 
reported by the Veteran.  The Veteran's 
U.S. Navy service number was [redacted].  
He reports that his stressors occurred in 
the weeks following his November 28, 1966, 
transfer off of the USS Oxford (AGTR-1).  
Ask for a search of military records for 
corroboration of the following reported 
stressors:

A. In late November or early December 
1966, probably between November 28 and 
December 5, an Army Huey helicopter 
travelled from the vicinity of an 
Auxiliary Personnel Lodging (APL) 
vessel in An Thoi, Vietnam, to Tan Son 
Nhut Air Base.  The helicopter came 
under enemy fire.

B. In late November or early December 
1966, Airman [redacted] was killed in 
action.  His body was recovered and 
brought to Tan Son Nhut Air Base.

2.  After completion of the above to the 
extent possible, review the expanded 
record and determine if the Veteran's 
claim can be granted.  If the claim 
remains denied, issue a supplemental 
statement of the case and afford the 
Veteran an opportunity to respond.  
Thereafter, return the case to the Board 
for appellate review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The Veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


